Citation Nr: 1751338	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.

3.  Entitlement to service connection for diabetes mellitus type 2.  

4.  Entitlement to service connection for psychosis for purpose of establishing eligibility to treatment.  

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus, including on the basis of unemployability.  

6.  Entitlement to an increased initial rating for a lumbar spine disability, rated at 20 percent for functional impairment of the lumbar spine, including on the basis of unemployability.

7.  Entitlement to an initial rating in excess of 10 percent rating for radiculopathy of the right lower extremity, including on the basis of unemployability.  

8.  Entitlement to an initial rating in excess of 10 percent rating for radiculopathy of the left lower extremity, including on the basis of unemployability.  

9.  Entitlement to a rating in excess of 10 percent for hypertension, including on the basis of unemployability.  

10.  Entitlement to a rating in excess of 10 percent for a cervical spine disorder, including on the basis of unemployability.  

11.  Entitlement to an increased rating for peripheral vascular disease of the right leg, rated at 40 percent prior to October 24, 2013, and 60 percent thereafter, including on the basis of unemployability.

12.  Entitlement to an increased rating for peripheral vascular disease of the left leg, rated at 40 percent prior to October 24, 2013, and 60 percent thereafter, including on the basis of unemployability.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from September 1985 to July 2004.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record includes a history that the Veteran received disability benefits from the Social Security Administration (SSA).  See February 2015 VA treatment records (reflecting history of SSA benefits).  Records in the possession of the SSA could be supportive of the appellant's claim.  Thus, further development to obtain those records is in order.

The record also suggests there are outstanding medical records, including an audiogram associated with VA audiological testing on April 4, 2010, and records associated with private treatment for peripheral vascular disease.  These should be requested and associated with the record if available.  

Based on the history of trouble sleeping during service, notably in January 1997 and September 2003, the Board finds the record would benefit if the Veteran were afforded a VA examination to determine whether she has a psychiatric disorder that is related to service.  

The Board finds the record would benefit if the Veteran were afforded another VA examination to determine the current severity of the peripheral vascular disease, particularly due to October 2013 VA examination's failure to include an ankle/brachial index and the evidence of revascularization in September 2013.  

The Board finds the record would also benefit if the Veteran were afforded VA examinations to determine the current severity of the cervical spine disability, lumbar spine disability, and radiculopathies and to determine whether the Veteran has hearing loss as defined by VA.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including the audiogram created in conjunction with VA treatment provided on April 4, 2010, and private treatment by Peachtree Vascular Specialists PC.

3.  Afford the Veteran a VA examination by a psychologist or psychiatrist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For any diagnosed psychiatric disorders, the examiner should state an opinion as to whether there is a 50 percent or greater probability that the disorder began in service or is otherwise etiologically related to service.  The rationale for all opinions expressed must be provided with consideration of the histories of trouble sleeping in January 1997 and September 2003.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Afford the Veteran VA examination(s) by an examiner or examiners with sufficient expertise to determine the current degree of severity of the service-connected cervical spine disability, lumbar spine disability, and radiculopathies.  Any indicated studies should be performed.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Ensure that all information required for rating purposes, including testing of range of motion that is active, passive, in weightbearing, and nonweight-bearing. 

5.  Afford the Veteran a VA examination to determine the current severity of the peripheral vascular disease.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes including ankle/brachial index.  

6.  Then, readjudicate the issues remaining on appeal, with consideration of entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on the surgical treatment for peripheral vascular disease in March 2012, April 2012, May 2012, and September 2013.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




